Citation Nr: 1633644	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  10-27 639A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for an upper back disability.  

2.  Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel





INTRODUCTION

The Veteran served on active duty from June 1967 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Veteran's original 1972 claim of service connection for a back condition has been recharacterized as a claim of service connection for a lumbar spine disability because the claim of service connection for an upper back disability was considered separately by the RO as a new claim and not part of the original June 1972 claim of service connection for a back condition.  

This matter was previously before the Board in February 2014 at which time it was remanded for additional development.  It is now returned to the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Another remand is necessary because there has not been substantial compliance with the Veteran's February 2014 remand directives.  More importantly, VA has not yet satisfied its duty to assist the Veteran in obtaining evidence to substantiate his claims.  

In the February 2014 remand, the Board directed that the AOJ contact the Veteran and request that he identify all non-VA health care providers that had treated him for his claimed disabilities.  The AOJ was also directed to enlist the Veteran's assistance in providing the necessary authorization/medical release forms in order to retrieve all pertinent private treatment records identified by him, and associate those records with the claims file.  

The Veteran completed a VA Form 21-4142 (which was dated in April 2014) wherein he indicated that he had received treatment with J. B., M.D. at St. Croix Orthopaedics.  Medical records provided by this physician, dated from 2005 to 2010, were associated with the claims file in 2010.  However, based on the Veteran's statements, as well as the recent medical release form, it appears that he has continued to receive regular treatment with this physician since 2010.  A review of the claims file reflects that the AOJ did not make any attempts to obtain the records generated by the private treatment provider identified in the April 2014 VA Form 21-4142.  

VA is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim, to include relevant records from both Federal and private sources.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As it appears that there are outstanding treatment records pertinent to the Veteran's claimed disorders at the private treatment facility identified in the April 2014 medical release form, the Board finds that another remand is warranted.  

The February 2014 remand specifically instructed the AOJ to obtain the evidence identified by the Veteran in the April 2014 VA Form 21-4142.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  Therefore, another remand is required so that the AOJ can procure private medical records issued at St. Croix Orthopaedics which are pertinent to the Veteran's claimed disorders.  

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information form, procure copies of any records of treatment that the Veteran may have received from Dr. J.B. at St. Croix Orthopaedics since 2010, as well as any other non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated or evaluated him for his claimed disabilities.  Copies of all such available records must be associated with the claims folder.  If any records are not obtained, inform the Veteran and provide him an opportunity to submit the records.  Any negative responses must be properly annotated into the record.  If these records do not exist, please ensure that the designated private treatment facility and/or private treatment provider clearly states as such in its response.  

2. Then, readjudicate the issues of entitlement to service connection for a lumbar spine disability and upper back disability.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




